                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

HJALMAR RODRIGUEZ, JR.,          :
                                 :
                Plaintiff,       :
                                 :
           vs.                   :
                                 :             CIVIL ACTION NO. 5:17-CV-387 (MTT)
MACON STATE PRISON, et al.,      :
                                 :
                Defendants.      :
___________________________ _____:

                                          ORDER

       Following a jury trial and entry of final judgment in favor of the Defendants,

Plaintiff Hjalmar Rodriguez, Jr. filed a notice of appeal. Doc. 319. In his notice of

appeal, the Plaintiff stated that he was unable to pay the filing fee, and prison officials

would not provide him a certified copy of his trust fund account statement so that he

could petition to proceed in forma pauperis. Doc. 319 at 1. The Plaintiff moved for the

Court to order prison officials to produce a copy of his trust fund account statement.

Doc. 322. The Court granted Plaintiff’s motion. Doc. 323. Prison officials complied

with the Court’s Order and produced a certified copy of Plaintiff’s trust fund account

statement. Doc. 324.

       Applications to appeal in forma pauperis are governed by 28 U.S.C. § 1915 and

Fed. R. App. P. 24. 28 U.S.C. § 1915 provides:

       (a)(1) [A]ny court of the United States may authorize the commencement,
       prosecution or defense of any suit, action or proceeding, civil or criminal,
       or appeal therein, without prepayment of fees or security therefor, by a
       person who submits an affidavit that includes a statement of all assets
       such prisoner possesses that the person is unable to pay such fees or
       give security therefor. Such affidavit shall state the nature of the action,
       defense or appeal and affiant’s belief that the person is entitled to redress.
       ...
       (3) An appeal may not be taken in forma pauperis if the trial court certifies
       in writing that it is not taken in good faith.

Similarly, Fed. R. App. P. 24(a) provides:

       (1) [A] party to a district-court action who desires to appeal in forma
       pauperis must file a motion in the district court. The party must attach an
       affidavit that:

              (A) shows . . . the party’s inability to pay or to give security for fees
              and costs;
              (B) claims an entitlement to redress; and
              (C) states the issues that the party intends to present on appeal.

       (2) If the district court denies the motion, it must state its reasons in
       writing.

       Thus, the Court must make two determinations when faced with an application to

proceed in forma pauperis. First, it must determine whether the Plaintiff is financially

able to pay the filing fee required for an appeal. Documents filed in this Court on

August 14, 2019 indicate that the Plaintiff is unable to pay the $505 appellate filing fee.

Doc. 324.

       Next, the Court must determine if the Plaintiff has satisfied the good faith

requirement. “‘[G]ood faith’ . . . must be judged by an objective standard.” Coppedge v.

United States, 369 U.S. 438, 445 (1962). The plaintiff demonstrates good faith when

he seeks review of a non-frivolous issue. Id. An issue “is frivolous if it is ‘without

arguable merit either in law or fact.’” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir.

2002) (citations omitted). “Arguable means capable of being convincingly argued.”

Sun v. Forrester, 939 F.2d 924, 925 (11th Cir. 1991) (quotation marks and citations

omitted); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (“[A] case is frivolous . . .

when it appears the plaintiff ‘has little or no chance of success.’”) (citations omitted).




                                              -2-
“In deciding whether an [in forma pauperis] appeal is frivolous, a district court

determines whether there is ‘a factual and legal basis . . . for the asserted wrong,

however inartfully pleaded.’” Sun, 939 F.2d at 925 (citations omitted).

       Although somewhat difficult to decipher, it appears that the Plaintiff is appealing

the following pretrial orders: (1) July 9, 2015 Order adopting in part the

Recommendation of the United States Magistrate Judge, Doc 52; (2) April 25, 2016

Order granting Defendants’ motion to vacate entry of default judgment as to Defendant

Burnside, Doc. 118; (3) October 6, 2017 Order adopting the Magistrate Judge’s

Recommendation as modified, Doc. 183; (4) October 6, 2017 Order adopting the

Recommendation to deny Plaintiff’s motions for preliminary injunctive relief, Doc. 184;

(5) March 20, 2018 Order denying Plaintiff’s motions for extension, motion for additional

discovery, motion to compel, motion to stay, and motion for a discovery conference,

Doc. 217; (6) July 13, 2018 Order denying Plaintiff’s motion to compel, motion to stay,

and motion for reconsideration, Doc. 267; (7) July 13, 2018 Order denying Plaintiff’s

motion for clarification and notice, motion for extension, motion for copies, and motion

for a hearing, Doc. 268; (8) July 20, 2018 Order denying Plaintiff’s motion for

reconsideration, Doc. 269; (9) July 20, 2018 Order adopting the Recommendation to

deny Plaintiff’s motion to amend complaint, motion for reconsideration, and motion to

sever his secondary due process claim, Doc. 270; and (10) May 9, 2019 Order denying

Plaintiff’s motion for appointment of counsel, Doc. 305.

       The Court has reviewed the record and determines that the Plaintiff raises no

issues with arguable merit regarding these pretrial matters. Thus, his appeal of these

Orders is not brought in good faith.




                                             -3-
       On June 3, 2019, Plaintiff’s case proceeded to trial on three issues: (1) did

Defendant Derek Clupper use excessive force against Plaintiff; (2) did Defendants

Derek Clupper, Michael Kyles, William Powell, and Rufus Logan retaliate against

Plaintiff; and (3) was Defendant Dr. Edward Burnside deliberately indifferent to Plaintiff’s

serious medical needs. Doc. 315. On June 4, 2019, the jury returned a verdict in

favor of the Defendants. Docs. 314-15. Judgment was entered in favor of the

Defendants.     Doc. 318.

       Plaintiff states that he “appeals all said matters conducted, order[ed], and ruled

upon these days in regards [to] the trial, the verdict[,] and charges to the jury[,] in which

all of the Plaintiff’s request to instruct the jury where (sic) denied.” Doc. 319 at 3.

       Given this general description, it is difficult to discern what alleged errors the

Plaintiff is appealing. The Plaintiff fails to tell the Court exactly what rulings he wants to

appeal or whether he objected to the rulings during the trial. The basis for the Plaintiff’s

appeal of the “verdict” is unknown. Doc. 319 at 3. In relation to appealing the jury

instructions, the Plaintiff provided the Court with his proposed requests to charge at the

May 16, 2019 pretrial conference. Doc. 309. The Court told both parties that it would

instruct the jury using the Eleventh Circuit Pattern Jury Instructions for Civil Cases, and

the Court so instructed the jurors. Doc. 310. The Plaintiff has failed to inform the

Court which of the given jury instructions he challenges and why.

       Most importantly, the Plaintiff was allowed wide latitude at trial to develop his

case as he saw fit. The issues were entirely factual and the jury resolved those factual

issues adversely to the Plaintiff. Based on what the Court observed at trial, the Court

sees no nonfrivolous issues to raise on appeal.




                                             -4-
       In conclusion, the Court finds that the Plaintiff has raised no nonfrivolous issues

regarding pretrial or trial matters. Consequently, to the extent that the Plaintiff requests

to appeal in forma pauperis in his notice of appeal, Doc. 319, that request is DENIED.

       If the Plaintiff wishes to proceed with his appeal, he must pay the entire $505

appellate filing fee. Because the Plaintiff has stated that he cannot pay the fee

immediately, he must pay using the partial payment plan described under 28 U.S.C. §

1915(b). Pursuant to section1915(b), the prison account custodian where the Plaintiff

is confined shall cause to be remitted to the Clerk of this Court monthly payments of

20% of the preceding month’s income credited to the Plaintiff’s account (to the extent

the account balance exceeds $10) until the $505 appellate filing fee has been paid in

full. Checks should be made payable to “Clerk, U.S. District Court.” The Clerk of

Court is DIRECTED to send a copy of this Order to the custodian of the prison in which

the Plaintiff is incarcerated.

       SO ORDERED, this 16th day of September, 2019.


                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                            -5-
